Case 1:20-cv-21601-KMW Document 71 Entered on FLSD Docket 07/20/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 20-21601-CIV-WILLIAMS

  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  GENESIS II CHURCH OF HEALTH AND HEALING, et al.,

        Defendants.
                             /


                          INSTRUCTION TO PRO SE LITIGANTS

        THIS MATTER is before the Court sua sponte. Pro se litigants, like all litigants,

  are required to comply with the rules of civil procedure and the Court’s orders. It is

  therefore ORDERED that Defendants shall comply with the Federal Rules of Civil

  Procedure, the Local Rules for the Southern District of Florida, and this Court's

  Practices and Procedures. It is the duty of all counsel to take all actions necessary to

  comply with this Order. The Local Rules may be obtained from the Clerk of Court and

  the Court’s Practices and Procedures are available on the Court’s website at

  http://www.flsd.uscourts.gov/?page_id=13071. Some (but not all) of the requirements of

  the rules of procedure are as follows:

        1. No letters, pleadings, motions, or other documents may be sent directly to a

  District Judge or Magistrate Judge concerning this case. Instead, pleadings, motions,

  memoranda, or other matters allowed by the procedural rules must be filed with the

  Clerk of Court. Any pleadings, motions, memoranda, or other papers submitted directly
Case 1:20-cv-21601-KMW Document 71 Entered on FLSD Docket 07/20/2020 Page 2 of 2



  to a District Judge or Magistrate Judge instead of to the Clerk of Court will be

  disregarded by the Judge.

          2. Pro se litigants may either send or hand-deliver one original and one copy of

  every pleading, motion, memorandum, or other paper directly to the Clerk of Court. All

  pleadings filed must include the case style, case number, and appropriate title in the

  format required by the Local Rules. See Sample Form Following Local Rule 5.1. The

  signature block of each pleading must contain the pro se litigant’s name, address, and

  telephone number. Each pleading must also include the full name and address of the

  defendant, or, if the defendant is represented by a lawyer, the lawyer’s name and

  address.

          3. Litigants must promptly notify the Court in writing of any change in address by

  filing a “Notice of Change of Address,” which must include the case number and

  litigant’s name and new address, and must be served on opposing counsel.

          DONE AND ORDERED in Chambers in Miami, Florida, this 20th day of July,

  2020.
